DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
In response to “Mahoff discloses a metallic coupling … this is shown by … electrical bonding is achieved through bonding springs”, examiner disagrees that the bonding springs used means that the coupling (i.e., first and second sei-cylindrical elements) is made of a metallic material because “Electrical bonding is the practice of intentionally electrically connecting all exposed metal items not designed to carry electricity in a room or building as protection from electric shock“ (see https://en.wikipedia.org/wiki/Electrical_bonding) and “In order to insure this electrical grounding, bonding springs are provided which bridge from one ferrule to another through the flexible coupling” (see Col. 1, Lines 45-49). 
Therefore, electrical grounding is provided by the bonding springs by contacting one ferrule to another, the bonding springs bridge from one ferrule to another, and the bonding springs provide this bridge through the coupling.  If the coupling was metallic, the bridge between one ferrule to another would already exist and the need of bonding springs would not Electrical bonding is provided from first tube 1 … to second tube 2 by means of bonding springs”.
In response to “To Applicants knowledge only metals components were available when Mahoff’s application was filed and there is nothing in Mahoff disclosure to dispute this”, examiner disagrees because Mahoff discloses a reference (see Col. 1, Lines 50-51 of Mahoff; see U.S. Patent No. 3,999,825) showing that couplings of these types are known and that the wiring used on these couplings provide a direct electrical path from ferrule to ferrule through the bonding conductor (considered as 42 in Fig. 1; see Col. 3, Lines 18-23 of 825’). 
In addition, based on the combination of the definition of electrical bonding (see Wiki definition above provided by applicant) and “an electrical conductive plating or coating may be provided on each ferrule for improved electrical contact if desired” (see Col. 3, Lines 21-23 of 825’) it can be seen that the bonding conductor (or bonding spring) is only intentionally electrically connecting the ferrules for electrical bonding purposes, thus it is inherent that the coupling is non-metallic because if the coupling were metallic, then the bonding conductor would not be able to provide a direct electrical path from ferrule to ferrule. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahoff (U.S. Patent No. 4,249,786).
	Claim 1, Mahoff discloses:
A fluid coupling for joining first and second fluid pipes (considered as 1 and 2 in Fig. 1) each having a ferrule adapter (see annotated Fig. 4 above) at respective mating ends, the coupling comprising: 
first and second semi-cylindrical elements (see annotated Fig. 2 above) cooperating to form a cylindrical coupling, the first and second semi-cylindrical elements formed of a non-metallic material (it is inherent that the first and second semi-cylindrical elements are formed of a non-metallic material because if it was metallic, there would be no need for the bonding mechanism; see Col. 1, Lines 45 – 49; see arguments above); 
first and second hinge elements (see annotated Fig. 2) integrally formed on respective said first and second semi-cylindrical elements for establishing a pivoting of the first and second semi-cylindrical elements to open and close the coupling; 
a latch (see annotated Figs. 4, 7 and 8 below) releasably connecting the first and second semi-cylindrical elements; 
a pin (considered as 46 and 48 in Fig. 2) passing through the first and second hinge elements; 
a non-metallic sealing sleeve positioned adjacent the ferrule adapter of each fluid pipe to seal the coupling (it is inherent that the sealing sleeve is non-metallic because if the sealing sleeve was metallic, there would be no need for the bonding mechanism; see Col. 
an electrically conducting bonding mechanism (see annotated Fig. 4) formed on the coupling and adapted to make electrical contact with the first and second fluid pipes when the coupling is a closed position to conduct electricity from the first fluid pipe to the second fluid pipe (see Col. 3, Lines 49 – 51).


    PNG
    media_image1.png
    551
    800
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    780
    584
    media_image2.png
    Greyscale


	Claim 2, Mahoff discloses:


	Claim 10, Mahoff discloses:
The coupling of Claim 1, wherein an outer diameter of the sealing sleeve is less than an inner diameter of the semi-cylindrical elements such that the sealing sleeve can reside in the coupling in an axial and a radial dimension (see annotated Fig. 4).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoff as applied to claim 1 above in view of Minteer et al. (U.S. Patent No. 9,162,774).
In regards to claim 6, Mahoff discloses the coupling of claim 1 wherein the coupling is used on aircrafts, but does not explicitly disclose the first and second semi-cylindrical elements are fabricated of composite. 

It would have been obvious to one of ordinary skill in the art before the effective filling date to form the first and second semi-cylindrical elements with a composite material because Minteer discloses that a first and second semi-cylindrical elements formed of a non-metallic material such as a composite material are known (see Col. 16, Lines 22-32) and such materials provide the benefit of limiting the flow of electric current which is induced by lightening (see Col. 1, Lines 30 – 35) and such materials provide the benefit of limiting the flow of electric current which is induced by lightening (see Col. 1, Lines 30 – 35). 
In addition, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoff as applied to claim 1 in view of Shirsale (U.S. PGPub 2019/0178425).
In regards to claim 7, Mahoff discloses the coupling of claim 1, wherein the coupling is made of a non-metallic material but does not explicitly disclose the non-metallic material being a polymer. 

It would have been obvious to one of ordinary skill in the art before the effective filling date to use a polymer such as PEEK on the coupling of Mahoff because Shirsale discloses that it is well known to use a polymer material such as PEEK (see page 2, paragraph 0032, the last four lines) and the results would have been predictable.
In addition, PEEK is a well-known polymer that provides excellent wear resistance, low coefficient of friction, and low coefficient of thermal expansion (see the data sheet of Victrex PEEK90HMF40; https://www.victrex.com/~/media/datasheets/victrex_tds_90hmf40.pdf)
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

In regards to claim 8, Mahoff discloses the coupling of claim 1, wherein the coupling is made of a non-metallic material but does not explicitly disclose the non-metallic material being plastic. 
However, Shirsale discloses a similar coupling wherein a first and second semi-cylindrical elements are fabricated of a non-metallic material such as a plastic known as PEEK (see page 2, paragraph 0032, the last four lines).
It would have been obvious to one of ordinary skill in the art before the effective 
In addition, PEEK is a well-known plastic that provides excellent wear resistance, low coefficient of friction, and low coefficient of thermal expansion (see the data sheet of Victrex PEEK90HMF40; https://www.victrex.com/~/media/datasheets/victrex_tds_90hmf40.pdf).
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoff as applied to claim 1 in view of Hartmann et al. (U.S. PGPub No. 2014/0008911).
In regards to claim 9, Mahoff discloses the coupling of claim 1, but does not explicitly disclose the sealing sleeve being fabricated from a glass fiber. 
However, Hartmann discloses a similar coupling wherein a sealing sleeve is fabricated from a high-performance thermoplastic material such as PPS or PEEK (see claim 17) which is known to comprise glass fibers (see paragraph 0083 on page 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a glass-fiber type of thermoplastic material such as PEEK or PPS for the sealing sleeve of Mahoff because Hartmann discloses that PPEK and PPS provides the 
In addition, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoff as applied to claim 1 in view of MacConnell (U.S. Patent No. 10,605,388).
In regards to claim 11, Mahoff discloses the coupling of claim 1, but does not explicitly disclose the bonding mechanism is attached to a respective C-shaped cylindrical element by molding a material used to form the C-shaped cylindrical element over the bonding mechanism. 
However, MacConnell discloses a similar coupling wherein a bonding mechanism is bonded to the C-shaped cylindrical element (see Col. 3, Lines 62 – 64). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to try using either a bonding mechanism that is not molded, such as a wire, as taught by Mahoff, or a bonding mechanism of MacConnell that is molded onto the C-shaped cylindrical elements since MacConnell discloses that it known to use either bonded members, conductive wires, ribbons, clips, or the like (see Col. 8, Lines 11 – 14) and there are a finite number of identified and predictable solutions and one of ordinary skill in the art would have a reasonable expectation of success.  

s 3, 4, 5 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoff as applied to claim 1 above in view of Runkles (U.S. Patent No. 4,881,760).
In regards to claim 3, Mahoff discloses the coupling of Claim 1, wherein the latch comprises barbed projections (see annotated Fig. 8 above hereinafter) on each of said first and second semi-cylindrical elements that are adapted to engage cooperating surfaces on the other semi-cylindrical element to releasably lock the coupling (see Figs. 5 – 8), but does not disclose the barbed projection integrally molded with the respective first and second semi-cylindrical elements.
However, Runkles discloses a similar device wherein a first hinge element (considered as 54 and 56 in Fig. 1) is molded together with a first semi-cylindrical element (considered as 14 in Fig. 1), and a second hinge element (considered as 82 and 84 in Fig. 6) is molded together with a second semi-cylindrical element, so as to form first and second integrally formed parts (see Figs. 1-7; see Col. 4, Lines 20-23 where the hinge elements are integrally formed).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the hinge pieces of Mahoff to be molded instead of separable because Runkles discloses that it is known for the hinge elements to be integrally formed and therefore producing no new results. In addition, it has been held that that the use of a one-piece construction instead of the structure would be merely a matter of obvious engineering choice. See MPEP 2144.04(V)(B). 
In regards to the barbed projection, since the projection is integrally molded to the hinge element and the hinge element is integrally molded to the first and second semi-cylindrical element, the barbed projection would also be integrally molded with the 

In regards to claim 4, Mahoff further discloses:
The coupling of Claim 3, wherein the latch includes a barbed projection (see annotated Fig. 8) on the first semi-cylindrical element that engages the second semi-cylindrical element to releasably lock the coupling (see Figs. 5 – 8).

	In regards to claim 5, Mahoff further discloses:
The coupling of Claim 4, where the barbed projection on a first semi-cylindrical element is intersticed between two barbed projections on the second semi-cylindrical element (see Figs. 3 and 7 where 56 is between 60 and 58).


In regards to claim 12, Mahoff discloses the coupling of Claim 1, wherein the coupling includes two pins, but does not disclose wherein the coupling includes no more than one pin.
	However, Runkles discloses a similar device wherein the coupling includes either a hinge joint (considered as 10 in Fig. 1) comprising two pins (considered as 16,22 in Figs. 1 and 4)or a pivot joint with a single pin (see Col. 3, Lines 56-63). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date to try using either a hinge joint with two pins or a pivot joint with a single pin on the coupling of Mahoff because Runkles discloses that it is known for electrically conductive couplings in the art to comprise either configuration (see Col. 3, Lines 56-63) 

	In regards to claim 13, Mahoff discloses The coupling of Claim 1, wherein the first hinge element is together with the first semi-cylindrical element, and the second hinge element is together with the second semi-cylindrical element, so as to form first and second separately formed parts but does not disclose the first and second parts are formed integrally. 
	However, Runkles discloses a similar device wherein a first hinge element (considered as 54 and 56 in Fig. 1) is molded together with a first semi-cylindrical element (considered as 14 in Fig. 1), and a second hinge element (considered as 82 and 84 in Fig. 6) is molded together with a second semi-cylindrical element, so as to form first and second integrally formed parts (see Figs. 1-7; see Col. 4, Lines 20-23 where the hinge elements are integrally formed).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the hinge pieces of Mahoff to be molded instead of separable because Runkles discloses that it is known for the hinge elements to be integrally formed and therefore producing no new results. In addition, it has been held that that the use of a one-piece construction instead of the structure would be merely a matter of obvious engineering choice. See MPEP 2144.04(V)(B). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679